In an action by a wife for a judicial separation, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County, entered April 6, 1964 upon the court’s written decision after a non jury trial, as awarded plaintiff $90 per week for her support and *576the support of the two infant children of the marriage, and as allowed defendant visitation only on alternate week ends from Saturday noon to 6:00 p.m., Sunday. Judgment modified on the law and the facts so as to provide that the husband shall have rights of visitation on every week end from Saturday noon to Sunday at 6:00 p.m. and for one half of the husband’s vacation periods, provided that his exercise of such rights does not interfere with the children’s regular schooling. As so modified, the judgment, insofar as appealed from, is affirmed, without costs. The findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. On the record before us, we are of the opinion that the children will benefit from more frequent association with their father and that it will be in their best interests to enlarge his visitation rights to the extent indicated. Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.